647 S.E.2d 429 (2007)
STATE
v.
Jane Brock WHALEY.
No. 440PA06.
Supreme Court of North Carolina.
June 7, 2007.
Robert B. Long, Jr., Asheville, Eric M. Lieberman, for Whaley.
*430 Elizabeth L. McKay, Jeff Hunt, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 5th day of June 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Jane Brock Whaley) shall have up to and including the 26th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of June 2007."